SHENK, J., Concurring and Dissenting.
I concur in the opinion and judgment insofar as it holds that the dormitories in question are tax exempt and that all of the properties are taxable under the Los Angeles County Flood Control District Act. But I do not agree that the other properties are not exempt from the general tax. My dissent in the main is based on the views expressed in my concurring and dissenting opinion in Cedars of Lebanon Hospital v. County of Los Angeles (ante, p. 729 [221 P.2d 31]).
The conclusions of nonexemption are said to result from the partially commercial nature of the restaurant, Cluverius Hall, barber and valet shops, a small merchandising department featuring gymnasium supplies (in that respect concededly exempt) but temporarily selling trinkets to army men, and a space temporarily used by the Selective Service Board during wartime activities at a nominal rental. It is declared that adherence to legal principle does not require that the narrowest possible meaning be given to the exempting language if it would establish too severe a standard and defeat the apparent object of the law. In my opinion the result in this case does what the statement purportedly attempts to avoid. None of the properties was held as investment property with profit-making as the objective. As in the case of the dormitories, so in the conduct of the other services, there does not appear to be, as said in the opinion, “any real profit motive in such undertaking as integrated into plaintiff’s recognized religious and charitable objective.” The facts alleged in connection with these, as with other activities, show that there is no profit, and that deficits are met by voluntary contributions and Community Chest allowances. No contention is made that if the various services were available solely to “Y” members the property would be taxable. But the policy of the “Y” to make its influence as far-reaching as possible renders it im*779practical to close the doors of its departments to the public generally. So long as the basic conception of need to its members is present, in the absence of any real profit motive, the fact of incidental availability to the public should not be held to convert the service into a commercial venture and thus beyond the application of the exempting language. These services were “integrated” with the exempt purposes, and the property should likewise be held to be exempt. As indicated in my opinion in the Cedars of Lebanon ease, the integration with the exempt purposes distinguishes the facts from Cypress Lawn Cemetery Ass’n v. San Francisco, 211 Cal. 387 [295 P. 813], where the cemetery association conducted a hotel for profit, which was a use clearly dissociated from the exempt cemetery purpose.
The space rented to the selective draft board should likewise be deemed exempt for the reason that this temporary use of the property otherwise devoted to religious and charitable purposes was in essence a governmental “command performance, ’ ’ without any profit motive, and it does not appear from the facts alleged that a profit was derived by virtue of the nominal rental received.
The arguments presented by the plaintiff and outlined in the majority opinion serve to support a conclusion that all of the properties here involved were used exclusively for religious and charitable purposes.